| iMURRAY, Judge,
concurring in the result.
I concur in the result. I disagree with the majority’s finding that Mr. Barnes did not meet his initial burden to establish the presumption of causation. However, I cannot say that the hearing officer was manifestly erroneous when he found that any disability Mr. Barnes suffered was related to the January 21, 1982 accident. Although the presumption of causation shifted to Tulane the burden of proving that it was probable that the accident of November 1, 1990, did not accelerate, aggravate or combine with Mr. Barnes’ pre-existing condition to produce his disability, the record supports the conclusion that Tulane satisfied that burden.